TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00340-CR



                                Jose Francisco Lagos, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
  NO. C-1-CR-10-201871, HONORABLE NANCY W. HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Jose Francisco Lagos seeks to appeal from his conviction for failure to

identify as a fugitive from justice. See Tex. Penal Code Ann. § 38.02 (West Supp. 2010). The trial

court has certified that Lagos waived his right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: February 24, 2011

Do Not Publish